DETAILED ACTION
Claims 1-3 and 5-8 are pending.  Claim 4 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/10/20, have been fully considered but are not persuasive.
Applicant’s arguments regarding the prior rejection under 35 U.S.C. § 103 over the combination of Lieberman Chutorash and Gross (pages 1-3) are moot in view of the newly cited reference, Harmon.
Regarding Applicant’s comments on claims 2 and 8 (page 3),  the removable coupling feature is taught by Gross who describes a device for collecting vehicle on-board diagnostics (OBD) data, the device comprising: a connector for connecting the device to a vehicle OBD port to receive OBD data and power [0009] and that the device may determine when it has been disconnected from a vehicle OBD port by determining that power has been disconnected from the connector [0020-0022]; this is further detailed in the rejection of claim 2 under 35 U.S.C. § 103 below.
Applicant argues that ‘This combination of features brings about an unexpected result. Normally, a removable device would not be expected to or be provided with the ability to function as a USB host’ (pages 3-4).
It is respectfully submitted that no evidence is presented supporting this statement and argument does not replace evidence where it is necessary, see MPEP 716.02 and MPEP 2145 I. Further, 
For at least these reasons, the rejection of the claims is maintained.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 3 begins a new line between ‘3-Axis’ and ‘Accelerometer’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-3 and 7-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 2 and 8 recite the limitation ' wherein the SPC is configured to be removably coupled to a vehicle data port’.  This constitutes new matter because it is not described in the application as originally filed.  Paragraph [0053] does support the concept of a data connection via connection port 141 but there is no teaching of this data connection being removable.
Dependent claims 3 and 7 are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al. U.S. Patent Publication No. 20130317678 (hereinafter Lieberman) in view of Chutorash et al. U.S. Patent Publication No. 20110257973 (hereinafter Chutorash) and further in view of Gross U.S. Patent Publication No. 20160049018 (hereinafter Gross) and Harmon ‘Which USB is right for your application?’ Electronic Engineering Times June 4, 2012 (hereinafter Harmon).
Regarding claim 1, Lieberman teaches a Sensor and Power Coordinator (`SPC`) for a vehicle having at least one sensor for data relating to any set of the vehicle's condition, operational state, and external environment [0018, Figs. 1, 5-7 — a master/slave interface device (MSID) (Sensor and Power Coordinator, SPC) interfaces with an external control and display device (ECD) (external nodal device)… the ECD is a tablet PC or smart phone device… handheld processor-based device (computer); 0018-0019 — Many modern vehicles, such as automobiles or watercraft, have a plurality of onboard sensors and display devices capable of measuring and displaying various vehicular-related data… sensors that detect one or more of air temperature, water temperature, water depth, barometric pressure, change in barometric pressure, wind direction, wind speed], said SPC both coordinating computational and communication data display and control from, and data reporting to, an external nodal device [0018, Figs. 1, 5-7 — a master/slave interface device (MSID) (Sensor and Power Coordinator, SPC) interfaces with an external control and display device (ECD) (external nodal device)… the ECD is a tablet PC or smart phone device… handheld processor-based device (computer); 0023 — the MSID (Sensor and Power Coordinator, SPC) may allow an ECD (external nodal device), such as a PDA, iPad, or PC, to act as a master to the aforementioned sensor network. In this state, the MSID acts as a slave to the ECD, merely passing or routing EOD data to the ECD. The MSID may have the 
provisioning electrical power from said vehicle's internal power source to said external nodal device [0024 — The MSID unit (Sensor and Power Coordinator, SPC) may include a multi-level power converter to provide, from an external power source such as a vehicle battery for example, appropriate supply voltages to the ECD (external nodal device)], 
said SPC being in that vehicle and further comprising: a main processor [0053 — The MSID (Sensor and Power Coordinator, SPC) provides an inexpensive human-machine interface (HMI) to the plurality of EODs and/or EDDs that might be present on a vehicle such as a watercraft or automobile… memory, processors;  0095 — The MSID concept can be used on any vehicle, and is not limited to automobiles or watercraft; 0097-0098, Fig. 12 — processors, buses… a master unit (e.g. handheld device) (external nodal device) interfaces with a slave/interface unit (e.g., an MSID) (Sensor and Power Coordinator, SPC)… The slave control unit (processor) (Sensor and 
memory connected to said main processor [0099 — the functionality of the slave control unit (SPC) is minimized in order to permit the use of inexpensive processors and memory; 0107 — the slave/unit interface (SPC) processor speed (including clock speed) may be substantially lower than that of the handheld device. Likewise, the main rapid access memory of the interface unit may have a substantially slower access speed and read/write rate... The slave/unit interface (SPC) may be equipped with a relatively inexpensive hard disk drive (memory); 0111, 0116 — the MSID (SPC) may be programmed in real time to learn a track of positions and times (or speeds) that can be stored in a memory in the MIDS];
an analog-to-digital converter connected with said main processor and with said at least one sensor for its data [0020 — External Onboard Device ( EOD) data, which data may originate from a temperature sensor, GPS; 0024 — The MSID also includes analog to digital converters (ADCs) and digital to analog converters (DACs) as necessary to enable the MSID to communicate with analog EODs (sensors); Fig. 1 — ‘ADCS’ are shown; 0098 — a slave/interface unit (e.g., an MSID) (SPC) which in turn interfaces with a slave peripheral device (e.g., vehicular subsystem controllers, sensors, transducers). The slave/interface unit includes various network protocol adapters which are configured to communicate unidirectionally or bidirectionally with the peripheral devices. The slave control unit (processor) (main processor) arbitrates the communication];
means for power provisioning connected with and controlled by said main processor and connected with and provisioning power for and to said external nodal device when said external 
and, means for USB (Universal Serial Bus) interoperability further comprising: 
a USB controller connected with said main processor [0002, 0042 — an ECD (external nodal device) serves as a master controller via a USB interface];
a USB charging downstream port interface connected to said USB controller and said means for power provisioning [0042, 0092 — a USB interface provides power for charging an ECD]; and 
at least one USB physical connector for at least one said external nodal device connected with said USB charging downstream port interface, with which the external nodal device will connect to the SPC [0042, 0092 — a USB interface implies a physical connector]. 
a Real-Time Clock connected and communicating with said main processor [0111 — tracks are adapted based on time of day; 0002 — a vehicular bus or network];
a backup power supply capable of providing power to the real-time clock for its continuous operation for a period of time [0043, Figs. 5-7 — The MSID may also provide the option for a backup internal power capability, in case there is a malfunction or interruption in the primary power supply]; 

means for detecting the vehicle's motion, connected and communicating with the real-time clock and connected with and communicating detected sensory data to the main processor [0019-0022 — GPS; 0026 — a GPS system (the Global Positioning System is able to detect motion); 0002 — a vehicular bus or network]. 
However, Lieberman does not clearly specify a device being mounted in a vehicle, a USB Charging Downstream Port interface, a USB Embedded Host controller, and auxiliary flash memory connected and communicating with the main processor; and that data are time-stamped.
But Chutorash teaches at least one sensor for data relating to any set of the vehicle's condition, operational state, and external environment [0101, Fig. 4 — a vehicle subsystem 1004 (e.g., an accelerometer, etc.) directly coupled to vehicle control system 106, a vehicle subsystem 1006 coupled to control system 106 via a vehicle data bus 1002], a device being mounted in a vehicle [0006 — a control system for mounting in a vehicle], a USB host controller [0133-0134, Fig. 27 — Vehicle control system 106 could be classified as an embedded host… a USB host controller 2724], and auxiliary flash memory connected and communicating with the main processor [0088, Fig. 4 — A flash memory element 726 (or other memory element) of portable device 116 may be utilized by vehicle control system 106].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicular interface system, as taught by Lieberman, by incorporating the above limitations, taught by Chutorash.  
One of ordinary skill in the art would have been motivated to do this modification to improve user interface features and/or connectivity features relating to vehicle control systems, remote sources, and/or portable devices, as taught by Chutorash [0004] and to determine a vehicle situation [0101].  It would also be obvious to simply substitute flash memory for memory to obtain the predictable result of non-volatile storage and to substitute a USB host controller for a USB controller to obtain the predictable result of functionality associated with that standard, e.g. a host control function.
But the combination of Lieberman and Chutorash fails to clearly specify that data are time-stamped, a USB Charging Downstream Port interface and a USB Embedded Host device.
However, Gross teaches that data are time-stamped [0019-0021 — time-stamped OBD data; 0038-0039 — the OBD data collection device to include an acceleration sensor… crash event data can be given a time stamp; 0066 — processor 10 may include a real-time clock arranged to apply time stamps to the collected OBD data].
Lieberman, Chutorash, and Gross are analogous art.  They relate to electronic interface/connection devices, particularly interface/connection devices for vehicles.

One of ordinary skill in the art would have been motivated to do this modification in order to synchronize data, as taught by Gross [0006, 0020-0022].
But the combination of Lieberman, Chutorash and Gross fails to clearly specify a USB Charging Downstream Port interface and a USB Embedded Host device.
However, Harmon teaches a USB Charging Downstream Port interface [page 36 — The USB-IF has released a battery charging addition to the USB specification to helping improve the users’ experience when charging their devices via a standard USB connection… Charging downstream port (CDP)] and a USB Embedded Host device [pages 36-37 — a new version of the specification was released that defined a new “class” of devices that the specification defines as embedded host (EH). An EH product essentially is a device that wants to act as both a USB host as well as USB peripheral, but for separate buses/applications].
Lieberman, Chutorash, Gross and Harmon are analogous art.  They relate to electronic interface/connection devices, and Harmon is pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicular interface system, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to improve the flexibility and capabilities of the USB interfaces, e.g. higher current, multiple functions, as suggested by Harmon [pages 36-37].  Further, it would be obvious to simply substitute a USB Charging Downstream Port for a more generic USB charging port and a USB Embedded Host device for a USB device to obtain the predictable result of a vehicular interface system with the functionalities associated with those USB standards.
Regarding claim 2, the combination of Lieberman, Chutorash, Gross and Harmon teaches all the limitations of the base claims as outlined above.
Further, Lieberman teaches an SPC [0018, Figs. 1, 5-7 — a master/slave interface device (MSID) (Sensor and Power Coordinator, SPC) interfaces with an external control and display device (ECD) (external nodal device)… the ECD is a tablet PC or smart phone device… handheld processor-based device (computer); 0096-0100 — a master unit (e.g. handheld device) (external nodal device) interfaces with a slave/interface unit (e.g., an MSID) (Sensor and Power Coordinator, SPC) which in turn interfaces with a slave peripheral device (e.g., vehicular subsystem controllers, sensors, transducers)].
Further, Gross teaches that a device is configured to be removably coupled to a vehicle data port to receive data and power from the vehicle data port [0009 — a device for collecting vehicle on-board diagnostics (OBD) data, the device comprising: a connector for connecting the device to a vehicle OBD port to receive OBD data and power; 0020-0022 — the device may determine when it has been disconnected from a vehicle OBD port by determining that power has been 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicular interface system, as taught by the combination of Lieberman, Chutorash, Gross and Harmon, by incorporating the above limitations, taught by Gross.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow a device to be disconnected for maintenance, portability between vehicles or as a security measure when the vehicle parked.
Regarding claim 5, Lieberman teaches a Sensor and Power Coordinator (`SPC`) for a vehicle having at least one sensor for data relating to any set of the vehicle's condition, operational state, and external environment [0018, Figs. 1, 5-7 — a master/slave interface device (MSID) (Sensor and Power Coordinator, SPC) interfaces with an external control and display device (ECD) (external nodal device)… the ECD is a tablet PC or smart phone device… handheld processor-based device (computer); 0018-0019 — Many modern vehicles, such as automobiles or watercraft, have a plurality of onboard sensors and display devices capable of measuring and displaying various vehicular-related data… sensors that detect one or more of air temperature, water temperature, water depth, barometric pressure, change in barometric pressure, wind direction, wind speed], said SPC both coordinating computational and communication data display and control from, and data reporting to, an external nodal device [0018, Figs. 1, 5-7 — a master/slave interface device (MSID) (Sensor and Power Coordinator, SPC) interfaces with an external control and display device (ECD) (external nodal device)… the ECD is a tablet PC or 
provisioning electrical power from said vehicle's internal power source to said external nodal device [0024 — The MSID unit (Sensor and Power Coordinator, SPC) may include a multi-level power converter to provide, from an external power source such as a vehicle battery for example, appropriate supply voltages to the ECD (external nodal device)], 
said SPC being in that vehicle and further comprising: a main processor [0053 — The MSID (Sensor and Power Coordinator, SPC) provides an inexpensive human-machine interface (HMI) to the plurality of EODs and/or EDDs that might be present on a vehicle such as a watercraft or 
memory connected to said main processor [0099 — the functionality of the slave control unit (SPC) is minimized in order to permit the use of inexpensive processors and memory; 0107 — the slave/unit interface (SPC) processor speed (including clock speed) may be substantially lower than that of the handheld device. Likewise, the main rapid access memory of the interface unit may have a substantially slower access speed and read/write rate... The slave/unit interface (SPC) may be equipped with a relatively inexpensive hard disk drive (memory); 0111, 0116 — the MSID (SPC) may be programmed in real time to learn a track of positions and times (or speeds) that can be stored in a memory in the MIDS];
an analog-to-digital converter connected with said main processor and with said at least one sensor for its data [0020 — External Onboard Device ( EOD) data, which data may originate from a temperature sensor, GPS; 0024 — The MSID also includes analog to digital converters (ADCs) and digital to analog converters (DACs) as necessary to enable the MSID to communicate with analog EODs (sensors); Fig. 1 — ‘ADCS’ are shown; 0098 — a slave/interface unit (e.g., an MSID) (SPC) which in turn interfaces with a slave peripheral device (e.g., vehicular subsystem controllers, sensors, transducers). The slave/interface unit includes various network protocol adapters which are configured to communicate unidirectionally or 
means for power provisioning connected with and controlled by said main processor and connected with and provisioning power for and to said external nodal device when said external nodal device is connected with said SPC [0024 , Fig. 1 — The MSID unit (Sensor and Power Coordinator, SPC) may include a multi-level power converter to provide, from an external power source such as a vehicle battery for example, appropriate supply voltages to the ECD (external nodal device;  0043 — The MSID may also provide the option for a backup internal power capability]; and, 
means for USB (Universal Serial Bus) interoperability further comprising: 
a USB controller connected with said main processor [0002, 0042 — an ECD (external nodal device) serves as a master controller via a USB interface];
a USB charging downstream port interface connected to said USB controller and said means for power provisioning [0042, 0092 — a USB interface provides power for charging an ECD]; and 
at least one USB physical connector for at least one said external nodal device connected with said USB charging downstream port interface, with which the external nodal device will connect to the SPC [0042, 0092 — a USB interface implies a physical connector]. 
a Real-Time Clock connected and communicating with said main processor [0111 — tracks are adapted based on time of day; 0002 — a vehicular bus or network];

means for detecting the vehicle's motion, connected and communicating detected sensory data to the main processor [0019-0022 — GPS; 0026 — a GPS system (the Global Positioning System is able to detect motion); 0002 — a vehicular bus or network]; and 
a backup power supply connected to each of the real-time clock, main processor, memory, and means for detecting the vehicle’s motion, said backup power supply also being capable of providing power to these elements for continuous operation for an extended period of time [0002 — a vehicular bus or network ; 0019-0022 — GPS; 0026 — a GPS system (the Global Positioning System is able to detect motion); 0043, Figs. 5-7 — The MSID may also provide the option for a backup internal power capability, in case there is a malfunction or interruption in the primary power supply; 0111 — tracks are adapted based on time of day; 0099 — processors and memory; 0107 — Likewise, the main rapid access memory of the interface unit may have a substantially slower access speed and read/write rate... The slave/unit interface (SPC) may be equipped with a relatively inexpensive hard disk drive (memory); 0111, 0116 — the MSID (SPC) may be programmed in real time to learn a track of positions and times (or speeds) that can be stored in a memory in the MIDS]. 

But Chutorash teaches at least one sensor for data relating to any set of the vehicle's condition, operational state, and external environment [0101, Fig. 4 — a vehicle subsystem 1004 (e.g., an accelerometer, etc.) directly coupled to vehicle control system 106, a vehicle subsystem 1006 coupled to control system 106 via a vehicle data bus 1002], a device being mounted in a vehicle [0006 — a control system for mounting in a vehicle], a USB host controller [0133-0134, Fig. 27 — Vehicle control system 106 could be classified as an embedded host… a USB host controller 2724], and auxiliary flash memory connected and communicating with the main processor [0088, Fig. 4 — A flash memory element 726 (or other memory element) of portable device 116 may be utilized by vehicle control system 106].
Lieberman and Chutorash are analogous art.  They relate to electronic interface devices, particularly interface devices for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicular interface system, as taught by Lieberman, by incorporating the above limitations, taught by Chutorash.  
One of ordinary skill in the art would have been motivated to do this modification to improve user interface features and/or connectivity features relating to vehicle control systems, remote sources, and/or portable devices, as taught by Chutorash [0004] and to determine a vehicle situation [0101].  It would also be obvious to simply substitute flash memory for memory to obtain the predictable result of non-volatile storage and to substitute a USB embedded host 
But the combination of Lieberman and Chutorash fails to clearly specify that data are time-stamped, a USB Charging Downstream Port interface and a USB Embedded Host device.
However, Gross teaches that data are time-stamped [0019-0021 — time-stamped OBD data; 0038-0039 — the OBD data collection device to include an acceleration sensor… crash event data can be given a time stamp; 0066 — processor 10 may include a real-time clock arranged to apply time stamps to the collected OBD data].
Lieberman, Chutorash, and Gross are analogous art.  They relate to electronic interface/connection devices, particularly interface/connection devices for vehicles.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicular interface system, as taught by the combination of Lieberman and Chutorash, by incorporating the above limitations, taught by Gross.  
One of ordinary skill in the art would have been motivated to do this modification in order to synchronize data, as taught by Gross [0006, 0020-0022].
But the combination of Lieberman, Chutorash and Gross fails to clearly specify a USB Charging Downstream Port interface and a USB Embedded Host device.
However, Harmon teaches a USB Charging Downstream Port interface [page 36 — The USB-IF has released a battery charging addition to the USB specification to helping improve the users’ 
Lieberman, Chutorash, Gross and Harmon are analogous art.  They relate to electronic interface/connection devices, and Harmon is pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicular interface system, as taught by the combination of Lieberman, Chutorash, and Gross by incorporating the above limitations, taught by Harmon.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the flexibility and capabilities of the USB interfaces, e.g. higher current, multiple functions, as suggested by Harmon [pages 36-37].  Further, it would be obvious to simply substitute a USB Charging Downstream Port for a more generic USB charging port and a USB Embedded Host device for a USB device to obtain the predictable result of a vehicular interface system with the functionalities associated with those USB standards.
Regarding claim 8, the combination of Lieberman, Chutorash, Gross and Harmon teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lieberman, Chutorash, Gross and Harmon in view of Naylor U.S. Patent Publication No. 20100174576 (hereinafter Naylor).
Regarding claim 3, the combination of Lieberman, Chutorash, Gross and Harmon teaches all the limitations of the base claims as outlined above.
Further Chutorash teaches a means for detecting the vehicle's motion further comprise dead reckoning sensor inputs comprising any combination of an Accelerometer, a 3-Axis Magnetometer, and a speedometer, that will detect any acceleration and vector(s) of movement of the vehicle [0093 — vehicle control system 106 can be configured to receive subsystem information and to provide dead-reckoning processing to the location information; 0101 — Vehicle control system 106 could also communicate information… e.g., vehicle location from a GPS system, the condition of the vehicle, dead reckoning information, etc… Vehicle subsystems 1004, 1006 may include… a speed sensor… a gyroscope… an accelerometer… or other suitable vehicle systems that may indicate a vehicle state; 0117 — Process 1800 further includes any number of logical steps and/or considerations to provide improved/updated location information (e.g., dead reckoning) (step 1812)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicular interface system, as taught by the combination of Lieberman, Chutorash, Gross and Harmon, by incorporating the above limitations, taught by Chutorash.  

But the combination of Lieberman, Chutorash, Gross and Harmon fails to clearly specify a 3-axis accelerometer.
However, Naylor teaches a 3-axis accelerometer [0041-0042 — In some embodiments, for example, any one or more sensor(s) 214 may comprise one or more single- or multiple -axis accelerometers configured to measure acceleration(s) of the vehicle in any desired direction… all 3 axis may be recorded; 0077 — for a vehicle fitted with 12 sensors (four three-axis accelerometers, for example)]. 
Lieberman, Chutorash, Gross, Harmon and Naylor are analogous art.  Lieberman, Chutorash, Gross, and Naylor relate to electronic devices for vehicles, Lieberman, Chutorash, Gross and Harmon relate to electronic interface/connection devices, and Harmon is pertinent to the problem being solved, see MPEP 2141.01(a).
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vehicular interface system, as taught by the combination of Lieberman, Chutorash, Gross and Harmon, by incorporating the above limitations, taught by Naylor.  

Regarding claim 7, the combination of Lieberman, Chutorash, Gross and Harmon teaches all the limitations of the base claims as outlined above.
Further Lieberman teaches a means for detecting the vehicle's motion further comprise at least a sensor for sensing any change in the vehicle motion [0026 — a GPS system (the Global Positioning System is able to detect motion)]. 
But the combination of Lieberman, Chutorash, Gross and Harmon fails to clearly specify a 3-axis accelerometer.
However, Naylor teaches a 3-axis accelerometer [0041-0042 — In some embodiments, for example, any one or more sensor(s) 214 may comprise one or more single- or multiple -axis accelerometers configured to measure acceleration(s) of the vehicle in any desired direction… all 3 axis may be recorded; 0077 — for a vehicle fitted with 12 sensors (four three-axis accelerometers, for example)]. 
Lieberman, Chutorash, Gross, Harmon and Naylor are analogous art.  Lieberman, Chutorash, Gross, and Naylor relate to electronic devices for vehicles, Lieberman, Chutorash, Gross and Harmon relate to electronic interface/connection devices, and Harmon is pertinent to the problem being solved, see MPEP 2141.01(a).

One of ordinary skill in the art would have been motivated to do this modification in order to measure acceleration of a vehicle in any desired direction, as taught by Naylor [0041-0042].
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119